RULEY, JUDGE:
On February 13, 1978, claimant’s automobile struck a water-covered pothole on Route 60 between South Charleston and St. Albans, damaging the car in the amount of $227.46. The claimant alleges that respondent was negligent and is liable for those damages.
West Virginia neither insures nor guarantees the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). Potholes are a persistent and unavoidable problem, one of which all motorists should be aware. For the State to be found liable for pothole-caused damages, claimants must first establish that the State had actual or constructive notice of the particular hazard in the roadway which caused the accident. Davis v. Department of Highways, 12 Ct. Cl. 31 (1977). Claimant brought forth no evidence that the State had either actual or constructive notice, and, accordingly, the claim must be denied.
Claim disallowed.